Citation Nr: 0315703	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  95-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure, including as a result of undiagnosed illness.
 
2.  Entitlement to service connection for a nodule of the 
right hand, including as a result of undiagnosed illness.

3.  Entitlement to service connection for a lower back 
disorder, including as a result of undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by fatigue, including as a result of undiagnosed 
illness.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1981, from March 1981 to April 1986, and from November 1990 
to June 1991.  This appeal arises from an October 1994 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In January 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an April 2001 rating action continued the prior denials.

In a July 2001 decision, the Board decided several issues and 
remanded the issues listed on the title page of this decision 
for further development.  These issues have returned for 
appellate action.

The Board will address the issue of service connection for a 
disorder manifested by fatigue, including as a result of 
undiagnosed illness, in the REMAND section of this action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and has a chronic 
undiagnosed illness manifested by a nodule of the right hand 
with objective evidence of pain that became manifest to a 
degree of 10 percent or more before December 31, 2006.

3.  The veteran's complaints of high blood pressure have been 
attributed to the known clinical diagnosis of hypertension, 
which is not etiologically related to service.

4.  The veteran's complaints of a low back disorder are due 
to the known clinical diagnosis of degenerative joint disease 
of the lumbar spine which was firs manifest more than a year 
after separation from service and is unrelated to service.


CONCLUSIONS OF LAW

1.  A disorder manifested by a nodule of the right hand with 
objective evidence of pain was incurred in service. 38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002).

2.  High blood pressure and a low back disorder were not 
incurred in or aggravated by service either on a direct basis 
or as a result of undiagnosed illness. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an August 1995 
statement of the case, Board Remands issued in January 1998 
and July 2001, supplemental statements of the case issued in 
April and May 2003, and a November 2002 letter, VA informed 
the appellant of the type of evidence needed to substantiate 
his claims.  The appellant was also advised that VA would 
assist in obtaining identified records, but that it was 
appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the statement of the 
case, the supplemental statements of the case, the Board 
Remands, and the November 2002 letter informed the appellant 
of the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, this was 
satisfied by the VA examinations provided the appellant in 
August 2001 and March 2003, and the VA and non-VA medical 
records obtained.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim o, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest- (A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) An undiagnosed 
illness. (B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following: (1) 
Fatigue. (2) Unexplained rashes or other dermatological 
signs or symptoms. (3) Headache. (4) Muscle pain. (5) 
Joint pain. (6) Neurological signs and symptoms. (7) 
Neuropsychological signs or symptoms. (8) Signs or 
symptoms involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) Gastrointestinal 
signs or symptoms. (11) Cardiovascular signs or 
symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective date 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in § 1117.  In pertinent part, the changes expanded 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  See 68 Fed. Reg. 34539, 34540 
(2003) (to be codified at 38 C.F.R. § 3.17).

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms." 
This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." Also, "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  See 68 Fed. Reg. 34539, 34540 (2003) (to be 
codified at 38 C.F.R. § 3.17).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Nodule at the base of the right index finger

The Board finds that service connection is warranted for a 
nodule of the right hand.  The veteran maintains that he 
developed this nodule as a result of his service in Southwest 
Asia.  Although the service medical records do not show 
findings of this disorder, the post-service medical records 
indicate that the veteran has consistently complained of pain 
associated with the nodule of the right hand since 1993.  
According to an August 2001 VA medical report, the examiner 
diagnosed a small nodule at the base of the right index 
finger with mild functional loss.  The examiner commented 
that the nodule at the base of the right index finger was 
mildly tender during the examination.  X-ray studies were 
normal.  The examiner also found that the etiology of the 
nodule was not known.

Based on the August 2001 VA medical report, the Board finds 
that the nodule meets the requirements for a compensable 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804-7818 (2002).  Under Diagnostic Code 7818, new growths of 
the skin are rated as scars on the basis of disfigurement, 
constitutional symptoms, or physical impairment. Under 
Diagnostic Code 7804, a 10 percent evaluation is warranted 
for superficial scars, which are tender and painful on 
objective demonstration.  In pertinent part, the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of a finger or toe.  
Diagnostic Code 7804 (2002).  The Board finds that the 
veteran's nodule at the base of the right index finger 
warrants at least a 10 percent rating within the applicable 
presumptive period.  Accordingly, service connection is 
granted for the nodule at the base of the right index finger.  
38 C.F.R. §§ 3.317, 4.20 (2002).

The Board notes that VA recently amended the regulations for 
38 C.F.R. § 4.118, for skin disabilities.  These amendments 
went into effect in August 2002.  Nevertheless, in light of 
the grant of benefits with respect to this issue, the Board 
finds that it is not necessary to discuss the amendments in 
this action for the purposes of determining service 
connection.

IV.  High blood pressure and a low back disorder, both 
including as a result of undiagnosed illness.

As for the other conditions for which service connection is 
requested, the veteran's service medical records are negative 
for findings of high blood pressure and a low back disorder, 
including his recently obtained service medical records 
documenting his tour of duty in Southwest Asia.  

The post-service medical evidence shows diagnoses of 
hypertension as early as 1993.  Additionally, the Board notes 
that the veteran complained of low back pain on the VA 
examination in July 1993; however, no pathology was found and 
X-rays were interpreted as normal.  The July 1993 VA X-ray 
films themselves are not of record.  According to a VA 
radiologist in the March 2003 VA examination report, the July 
1993 X-ray studies are no longer available because the VA 
hospital has the policy to discard X-ray films after five 
years have passed unless the patient was active and has had 
further studies.  The VA radiologist speculated, based on a 
review of the 1994 films showing degenerative changes, that 
the spondylitic changes of the spine might have been present 
in the July 1993 films in question.  However, also of record 
is a report of X-rays taken of the lumbar spine in February 
1993 showing "Normal lumbar spine."  This interpretation of 
the films was verified by the staff radiologist.  Thus, the 
earliest X-ray finding of degenerative changes dates from 
1994.

According to the March 2003 VA orthopedic report, the 
examiner found no clinical objective evidence of any disorder 
of the lumbosacral spine and could not ascribe any disability 
as to the alleged condition.  Based on a review of the 
veteran's medical file, at one time during service, the 
veteran complained of low back pain after sleeping on the 
ground.  The Board notes that this is documented in a March 
1991 outpatient note.  The March 2003 VA examiner was unable 
to find any further reference to a low back disorder other 
than the service medical records, and he noted that the 
veteran was a weightlifter and was in excellent physical 
condition.

The record shows that there were no spondylitic changes of 
the lumbar spine present in February or in July 1993, and 
these changes were found more than a year after the veteran's 
discharge from service.  The veteran's current low back 
disorder has been explained in the most recent March 2003 VA 
medical report as being due to degenerative changes of the 
lumbar spine at L3-4 with no residual disability.  Given this 
evidence, and the lack of any competent evidence linking the 
veteran's low back disorder to a disease or injury incurred 
in the Persian Gulf or during the veteran's service, the 
Board finds that service connection for a low back disorder 
cannot be granted.  38 C.F.R. § 3.307, 3.309.

The service medical records, to include during the veteran's 
tour of duty in Southwest Asia, are negative for diagnoses of 
hypertension.  There are no medical findings of record that 
the veteran was diagnosed with hypertension within a year of 
discharge.  Although the veteran was noted to have 
hypertension as early as 1993, there are no medical findings 
linking a diagnosis of hypertension to service or during any 
applicable presumptive period.

Moreover, to the extent that the medical evidence listed 
above attributes many of the veteran's symptoms to a 
diagnosed condition, such as degenerative joint disease of 
the lower back and hypertension, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98.  By definition, the disabilities for which 
the veteran claims service connection are "diagnosed" 
conditions for which the Persian Gulf War presumption of 
service connection does not apply.  See id.  

In short, the Board finds that the "negative" evidence 
weighing against a conclusion that any of the claimed 
disabilities are the result of the veteran's Persian Gulf 
Service exceeds that of the "positive."  As such, the 
veteran's claims must be denied.  Gilbert, 1 Vet. App. at 49.  
The Board notes that it has also considered whether 
entitlement to service connection for any of the disabilities 
at issue is warranted on a "direct" basis, or under the 
presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

According to 38 U.S.C. § 1154(b), if the veteran were engaged 
n combat with the enemy in active service during a period of 
war, VA shall accept as sufficient proof of service 
connection of an disease or injury alleged to have been 
incurred in service if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence in 
service.

The veteran's service records do not indicate that he was 
involved in combat during his tour of duty in Southwest Asia.  
His primary specialty was noted to be a "Unit Diary Clerk".  
There is a correction to an entry in the veteran's service 
records that should be noted, which is located in a "Combat 
History" (Form 1070), apparently dated in February 1993.  
This entry has been crossed out by hand with someone's 
handwritten initials.  The crossed out entry reads in 
pertinent part, "Participated in combat" with corresponding 
dates of combat.  As noted, this entry has been redacted by 
hand.  In addition, the veteran's service records do not show 
that he received a Combat Infantry Badge or other indication 
of combat service.  The Board finds that this entry in the 
veteran's service records has been redacted due to a mistaken 
entry, and that the veteran did not serve in combat while 
stationed in Southwest Asia.

As the objective medical evidence of record, by a 
preponderance of the evidence, weighs against the veteran's 
claim, service connection cannot be granted for these 
disabilities either on a direct basis or as due to an 
undiagnosed illness.


ORDER

Service connection for a nodule of the right hand, including 
as a result of undiagnosed illness, is granted.

Service connection for high blood pressure, including as a 
result of undiagnosed illness, is denied.
 
Service connection for a lower back disorder, including as a 
result of undiagnosed illness, is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue of service connection for 
a disorder manifested by fatigue, including as a result of 
undiagnosed illness.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the RO for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of his 
fatigue.  Send the claims folder to the 
physician for review.  Any tests or 
studies deemed necessary to make this 
determination should be undertaken or 
ordered by the physician.  The report 
should indicate that the records were 
reviewed.  Based on the medical findings 
and a review of the claims folder, the 
physician is requested to express an 
opinion as to whether the veteran has 
"objective indications of chronic 
disability" resulting from an illness or 
combination of illnesses manifested by 
signs or symptoms involving fatigue 
resulting from the veteran's Persian Gulf 
War service that are not associated with 
a diagnosed illness.  

?	The examiner should note that 
the veteran was diagnosed with 
chronic fatigue syndrome in 
1993 and with fatigue in 2002.  
These medical records are 
identified by yellow and green 
tabs on the right side of the 
claims file with the respective 
dates and "fatigue" written 
on them.

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. §  3.655 (2002).

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

